United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-358
Issued: May 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 29, 2007 merit decision denying his recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on or after May 10, 2007 due to his April 13, 2006 employment injury.
FACTUAL HISTORY
The Office accepted that on April 13, 2006 appellant, then a 34-year-old customs and
border agent, sustained a concussion without loss of consciousness when he fell and first struck

the left side of his head on a ground mat.1 The Office paid appropriate compensation for periods
of disability.2
The findings of May 2, 2006 computerized tomography testing of appellant’s brain
showed no evidence of hemorrhage or mass effect. Appellant was treated for continuing
headaches by attending physicians who recommended that he treat himself with Tylenol as
needed. The headaches were concentrated in the left temporal area above his left eye and
became worse with prolonged driving, reading or television watching. Appellant’s physicians
indicated that the results of diagnostic testing were normal and that he did not have any
neurological abnormalities. In October 2006, appellant began to be seen by Dr. Joshua B.
Khoury, a Board-certified neurologist, who placed him on low doses of Pamelor. Appellant
noted that his headaches gradually lessened over time.
On February 5, 2007 Dr. William B. Head, Jr., a Board-certified neurologist who served
as a fitness-for-duty physician, stated that his examination of appellant revealed no objective
evidence of any underlying neurological condition or impairment relative to the April 13, 2006
injury. Dr. Head indicated that he did not find any objective basis for appellant’s continuing
headaches and stated that he was fully capable of driving, safely using a firearm and performing
the other duties of his customs and border agent job.
On March 23, 2007 Dr. Khoury indicated that appellant could return to his usual work
without limitations on April 12, 2007.3 On April 12, 2007 appellant returned to his regular full
duty.4 He filed a claim alleging that he sustained a recurrence of disability on or after May 10,
2007 due to his April 13, 2006 employment injury.5
In a July 3, 2007 report, Dr. Khoury indicated that appellant reported a gradual increase
in the severity of his headaches and in their frequency to a near daily basis. Appellant indicated
that he discontinued using Pamelor on a date he could not recall and was placed on Motrin.
Dr. Khoury stated that appellant was unclear when the headaches began to increase in frequency
and severity but that it was after he discontinued Pamelor. He indicated that appellant’s physical
examination was normal and recommended that he take Pamelor again. Dr. Khoury stated that
appellant should have magnetic resonance imaging scan testing to rule out any underlying
structural pathology and recommended formal neuropsychological testing if his symptoms
persisted.
In a July 3, 2007 note, Dr. Khoury stated that appellant continued to be under his care for
an underlying postconcussive syndrome following a closed-head injury on April 12, 2006. He
1

Appellant was practicing tackling moves while at an employee training academy.

2

Appellant initially received continuation of pay.

3

In February 2007 appellant reported to Dr. Khoury that he experienced a 90 percent improvement in his
constellation of symptoms since April 2006.
4

Appellant began to participate in an employee training academy.

5

It is unclear whether appellant completely stopped work beginning May 10, 2007, but he had some periods of
work stoppage beginning around that time.

2

noted, “[Appellant] continues to have a constellation of symptoms including recurrent refractory
headaches, concentration difficulties and difficulty completing tasks. For the time being, it
would be advisable for him to temporarily remain from work.”
The Office referred appellant to Dr. Steven Mandel, a Board-certified neurologist, for an
examination and second opinion, regarding whether he sustained a recurrence of disability due to
his April 13, 2006 employment injury. On September 25, 2007 Dr. Mandel provided a
description of appellant’s factual and medical history, including the April 13, 2006 employment
injury, and noted that his neurological examination of appellant was normal. He stated:
“Although he has complaints of headaches related to stress, driving and physical
activity, I find no evidence to indicate any objective impairment based upon any
studies obtained to this date to preclude him from engaging in those physical
activities from a neurological perspective full time without restrictions.
[Appellant] has no physical limitations as related to his work-related injury.
Although he has subjective complaints related to his injury, and I cannot indicate
that he is at a maximum medical improvement as I cannot prove the presence or
absence or any headaches, I find no reason from an objective neurological
perspective to preclude him from returning to his previous job full time without
restrictions. [Appellant’s] clinical neurological exam[ination] is within normal
limits.”
In an October 29, 2007 decision, the Office denied appellant’s claim on the grounds that
he did not submit sufficient medical evidence to establish that he sustained a recurrence of
disability on or after May 10, 2007 due to his April 13, 2006 employment injury.
LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.6 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.7 Where no such rationale is present, medical evidence
is of diminished probative value.8
ANALYSIS
The Office accepted that on April 13, 2006 appellant, a customs and border agent,
sustained a concussion without loss of consciousness when he fell and first struck the left side of
6

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

7

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

8

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

his head on a ground mat. Appellant was treated for continuing headaches by attending
physicians. On April 12, 2006 he returned to his regular full duty. Appellant filed a claim
alleging that he sustained a recurrence of disability on or after May 10, 2007 due to his April 13,
2006 employment injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a recurrence of disability on or after May 10, 2007 due to his April 13, 2006
employment injury.
Appellant submitted a July 3, 2007 note in which Dr. Khoury, an attending Boardcertified neurologist, noted that he continued to be under his care for an underlying
postconcussive syndrome following a closed-head injury on April 12, 2006. Dr. Khoury stated,
“[appellant] continues to have a constellation of symptoms including recurrent refractory
headaches, concentration difficulties and difficulty completing tasks. For the time being, it
would be advisable for him to temporarily remain from work.”
This report, however, is of limited probative value on the relevant issue of the present case
in that Dr. Khoury did not provide adequate medical rationale in support of his apparent conclusion
that the April 13, 2006 employment injury prevented appellant from working.9 He did not
explain the medical process through which appellant’s accepted condition worsened to the point
that he could no longer work. In an accompanying report also dated July 3, 2007, Dr. Khoury
stated that appellant’s physical examination was entirely normal. Given these findings, he did
not explain why a recommendation of disability was warranted and his recommendation appears
to be solely based on appellant’s own reporting of increased subjective symptoms. The
provision of medical rationale is especially necessary in the present case as Dr. Khoury had
released appellant to full duty just a few months prior but had not seen him in the intervening
months.10
Moreover, there is evidence of record which shows that appellant did not sustain a
recurrence of disability on or after May 10, 2007 due to his April 13, 2006 employment injury.
On September 25, 2007 Dr. Mandel, a Board-certified neurologist who served as an Office
referral physician, reported that his neurological examination of appellant was normal. He noted
that he found no objective evidence of impairment which would preclude appellant from
performing all aspects of his regular work duties. Dr. Mandel stated, “He has no physical
limitations as related to his work-related injury.”
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.11 Appellant failed to submit rationalized medical evidence
9

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

In addition, it should be noted that Dr. Khoury did not specify any particular period of disability.

11

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

4

establishing that his claimed recurrence of disability is causally related to the accepted
employment injury and, therefore, the Office properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability on or after May 10, 2007 due to his April 13, 2006
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 29, 2007 decision is affirmed.
Issued: May 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

